Case 1:19-cv-02304-GPG Document 1’ Filed 08/13/19 USDC Colorado Pagé“t’*of'25

sages
er

Og 01h ED te ws

~IN THE UNITED STATES DISTRICT COU “hy ae E060 UD >

FOR THE DISTRICT OF COLORADO 19 R409.

ver 9 Ay 2:
Civil Action No.: "9 = CV = 0 2 3 QV 4, begs . “0
me

ETHAN WEST-HELMLE
Plaintiff,
V.

DENVER DISTRICT ATTORNEYS OFFICE
DENVER COUNTY JUDICIARY
UNIVERSITY OF DENVER
DUSTINHEARD  ~*

CHRISTINE WASHBURN

JESSIE DUBOIS

MELISSA TROLLINGER ANNIS

THOMAS RUSSELL

VIVA MOFFAT

ALEX! FREEMAN

Defendants.

 

> COMPLAINT AND JURY DEMAND

 

Plaintiff, Ethan West-Helmie, pro se, hereby alleges the following:
JURISDICTION AND VENUE

1. Jurisdiction of Plaintiff's federal law claims are founded upon 28 U.S.C. §
1331 (federal questions jurisdiction), 28 U.S.C. § 1343 (a)(3) (federal civil rights
jurisdiction), and 28 U.S.C. § 1983.

2. The discriminatory acts alleged to be unlawful were and are now being

_committed within the jurisdiction of the United States District Court for the District of

Colorado.

PARTIES
3. Plaintiff ETHAN WEST-HELMLE (PLAINTIFF) is an individual residing in

Hennepin County, Minnesota.
Case 1:19-cv-02304-GPG Document1 Filed 08/13/19 USDC Colorado Page 2 of 25

4. - Defendant DENVER DISTRICT ATTORNEY’S OFFICE (DDA) has acted
directly or indirectly as an employer in relation to employees and has continuously been
an employer within the meaning of Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

5. Defendant DENVER COUNTY JUDICIARY (DCJ) has acted directly or
indirectly as an employer in relation to employees and has continuously been an
employer within the meaning of Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

6. Defendant UNIVERSITY OF DENVER (DU), a Colorado nonprofit
corporation, has continuously been doing business affecting commerce in the State of
Colorado and the City of Denver, and has continuously had at least 15 employees.

7. Defendant DU has continuously been engaged in the operation of an
institution of higher education and has acted directly or indirectly as an employer in
relation to employees and has continuously been an employer within the meaning of
Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

8. At all relevant times, Defendant DU has employed Defendant THOMAS D
RUSSELL (RUSSELL), Defendant VIVA MOFFAT (MOFFAT), and Defendant ALEX!
FREEMAN (FREEMAN).

9. At all relevant times, Defendant DCJ has employed Defendant MELISSA
TROLLINGER ANNIS (ANNIS).

10. At all relevant times, Defendant DDA has employed Defendant
CHRISTINE WASHBURN (WASHBURN), Defendant DUSTIN HEARD (HEARD), and
Defendant JESSIE DUBOIS (DUBOIS).

11. The true names and capacities, whether individual, corporate, associate,

or otherwise, of defendants DOES 1-80, are unknown to plaintiff who therefore sues
Case 1:19-cv-02304-GPG Document 1 Filed 08/13/19 USDC Colorado Page 3 of 25

- said defendants by such fictitious names and will ask leave of Court to amend this
complaint when the true names and capacities have been ascertained. Plaintiff is
informed and believes, and thereon allege on such information and belief, that each of
the fictitiously named defendants is responsible in some manner for the occurrences
herein alleged which actions or inactions proximately caused plaintiffs’ injuries as herein
alleged. Plaintiff is uncertain as to the manner of function of said defendants, and
plaintiff prays leave to amend this complaint to insert true names, capacities, functions,
occupations of said defendants when the same are ascertained.

RELEVANT FACTS

12. PLAINTIFF began attending DU’s Sturm College of Law on May 19, 2015
and was set to graduate December 2017, earning a Juris Doctorate.

13. On December 31, 2016, PLAINTIFF suffered an ischemic stroke following
four days of food poisoning, which caused him to tear his carotid artery.

14. On information and belief, on December 31, 2016, Dr. David Case saved
PLAINTIFF’s life as the youngest patient of whom he ever performed emergency
surgery; however, extensive brain trauma left PLAINTIFF with impairments from this
day forward.

15. In or about July of 2017, PLAINTIFF spoke to FREEMAN in person, and
they discussed his stroke and his unusual, antisocial feeling in his externship while
FREEMAN encouraged PLAINTIFF to attempt to overcome those barriers when moving
forward to DDA.

16. On July 14, 2017, PLAINTIFF interviewed with Mollie Shultz (Shultz) and

McKenna Burke (Burke) in their office at DDA.
Case 1:19-cv-02304-GPG Document1 Filed 08/13/19 USDC Colorado Page 4 of 25

ae

et

vane

17. - Burke and Shultz were both previdus interns/externs with DDA, and they
told PLAINTIFF that the majority of the district attorneys in the office previously worked
there as interns/externs.

18. PLAINTIFF told Burke and Shultz he suffered a stroke and if there are any
issues, then talk to him about their concerns to find a solution, and both Burke and
Shultz agreed, receiving PLAINTIFF well.

19. On August 14, 2017, all interns/externs met at the office for orientation
and found out Shultz and Burke were no longer assigned to supervise interns/externs
because they were moving up to the District division to handle felonies.

20. August 14, 2017, was the day PLAINTIFF met HEARD and Ashley
Morgan, and HEARD explained to interns/externs there was no need to check in or out
with them, and if they cannot make it on a particular day, just to let fellow interns/externs
know in advance to make sure Courtroom 4C is covered.

21. ANNIS, magistrate for Courtroom 4C, sent emails with complaints, daily at
times, about interns/externs to WASHBURN and HEARD, then asked that none of her
statements be shared with the interns/externs regardless of their educational status or
desire to learn from their mistakes.

22. On September 4, 2017, DUBOIS worked with plaintiffs in Courtroom 4C
for the first time, and PLAINTIFF was the notetaker for the afternoon session.

23. After the session ended, DUBOIS made fun of PLAINTIFF’s typing
abilities in front of another intern/extern and two court clerks, but PLAINTIFF withheld
his embarrassment because she praised how things went very well on this particular

day, saying she does not know why ANNIS is such a “bitch.”
Case 1:19-cv-02304-GPG Document1 Filed 08/13/19 USDC Colorado Page 5 of 25

24. in fact, PLAINTIFF has struggled with his typing skill since he suffered a
stroke, so PLAINTIFF later informed DUBOIS he only looks at his hands because the
square buttons blur together otherwise, and DUBOIS was shocked to find out.

25. On September 21, 2017, WASHBURN called an impromptu meeting with
the interns/externs to inform them that ANNIS inundates her with complaints about
interns/externs and encouraged them to tell her their side of “the story.”

26. PLAINTIFF told WASHBURN he did not want to be candid while another
intern as well as WASHBURN insisted he speak, so he informed her HEARD was
incredibly disrespectful to interns/externs when he wrote a memorandum “fixing” all of
intern/extern issues and ANNIS was a defense attorney wearing a robe.

27. Immediately following WASHBURN’s intern/extern meeting, another
extern returned to the board room and overheard DUBOIS making fun of the
interns/externs to other district attorneys and asked WASHBURN when she was going
to fire interns.

28. Later the same day, DA Jane Doe met with interns/externs to assure them
that no intern was going to be fired, explaining that this was policy of the DDA which has
always been strictly adhered to.

29. On information and belief, September 24, 2017, with discriminatory intent,
WASHBURN submitted a mid-semester review for PLAINTIFF — an identical “copy and
paste” from another intern/extern’s review with only the name changed — but the last
line of PLAINTIFF’s review read: “Ms. Larson will be released to do trials and motions

hearings,” implying PLAINTIFF would not.
Case 1:19-cv-02304-GPG Document 1 Filed 08/13/19 USDC Colorado Page 6 of 25

ee

30. On September 27, 2017, FREEMAN emailed Washburn telling her that
she wants a strong relationship with her office to continue.

31. On September 28, 2017, WASHBURN came to courtroom 4C and had a
sidebar conference, off the record, with ANNIS, explaining PLAINTIFF was disabled and
dissatisfied.

32. On information and belief, September, 29, 2017, HEARD came to
Courtroom 4C with discriminatory intent and forced a defendant, who responded to her
summons, to go to a trial division after she spoke with PLAINTIFF and accepted a plea
deal because he convinced her he would dismiss her case as her case was assigned to
the trial division where HEARD was in charge.

33. Later the same day, WASHBURN sent an email to all interns/externs
asking if anybody was tired of Courtroom 4C to come see her for a memorandum
assignment, and to WASHBURN’s dismay, PLAINTIFF went immediately to her office to
be met by hostility, accepting the assignment.

34. On October 2, 2017, PLAINTIFF requested more time to complete the
memorandum due to the complexities of the questions presented, and WASHBURN
agreed.

35. On October 2, 2017, PLAINTIFF met with HEARD and Morgan for his mid-
semester review, and they held PLAINTIFF back from doing motions hearings; further,
HEARD said it was because there was a defendant who came to court and reached a
plea deal with PLAINTIFF even though the name of defendant was nowhere on the
Department of Motor Vehicles report in her file, which was not a misidentification, rather

it was a blatant lie.
Case 1:19-cv-02304-GPG Document1 Filed 08/13/19 USDC Colorado Page 7 of 25

— .
ee
» *

soe ot

36. Oi October 2, 2017, all other-similarly situated interns/externs were
permitted to do motions hearings.

37. On October 7, 2017, FREEMAN emailed PLAINTIFF checking on “Any
improvements’ in Denver.

38. On October 11, 2017, FREEMAN encouraged PLAINTIFF to pursue an
externship in Jefferson County, Colorado.

39. On October 13, 2017, ANNIS told a defendant, on the record, PLAINTIFF
knows she views abandoning a vehicle, fleeing by foot, is very de minimis, so
PLAINTIFF waited until session ended to inquire why the abandonment of the car of
another is de minimis, which sent ANNIS into an outrage.

40. Immediately following ANNIS’s tantrum, but before she left the bench,
DUBOIS again made fun of PLAINTIFF’s typing abilities for the benefit of the
Magistrate, an intern/extern and court clerks.

41. On October 13, 2017, for the first time in Colorado judicial history, ANNIS
barred PLAINTIFF from returning to her courtroom in any official capacity with the
District Attorney's Office without due cause, explanation, or a hearing.

42. Upon information and belief, in or about October, 2017, ANNIS wrote a
letter of recommendation for WASHBURN to be appointed to replace a judge.

43. On October 15, 2017, DA Brittany, abruptly rushed to the elevator,
causing a scene in the lobby while interns/externs were going to court when DA Jane

Doe publicly scolded her.
Case 1:19-cv-02304-GPG Document1 Filed 08/13/19 USDC Colorado Page 8 of 25

44,°- “On information and belief, DA Brittany held PLAINTIFF back even though
it was the docket day which he prepared the plea deals, and immediately afterward, DA
Jane Doe told DA Brittany to apologize to PLAINTIFF, so she did.

45. On October 16, 2017, DUBOIS promised PLAINTIFF she would serve as
a recommendation to Arapahoe County, and told PLAINTIFF to put her as a reference
in his cover letter.

46. On October 18, 2017, PLAINTIFF sent an inquiry to Brian Sugioka,
Arapahoe County Court Chief, and added DUBOIS to his cover letter.

47. On information and belief, October 19, 2017, DUBOIS spoke with Brian
Sugioka, telling him about PLAINTIFF’s disability and recommended Mr. Sugioka not
hire him.

48. At all relevant times, DUBOIS shared an office with HEARD, and he was
present on this day, in their office, listening to the conversation DUBOIS had with Brian
Sugioka, dishonoring the promise she made to a disabled person who relied on her
word.

49. Shortly thereafter, on October 19, 2017, HEARD informed PLAINTIFF he
was “barred, banned from the courtroom,” while he was not permitted to share ANNIS’s
complaints with PLAINTIFF, what he could say is ANNIS declared, “This is my COURT,
MY ROOM, MYYYYY RULES!!”

50. HEARD raised the bar of scrutiny, regarding PLAINTIFF, and blamed him
for issues he and ANNIS had with other interns.

51. HEARD did not have time to consider possible accommodations even

though he knew ANNIS barred PLAINTIFF from her courtroom for 6 days prior to
Case 1:19-cv-02304-GPG Document1 Filed 08/13/19 USDC Colorado Page 9 of 25

woe

we

-.2Gelivering this devastating news, and told PLAINTIFF he could continue to prepare

Tuesday’s docket, and he must complete the memorandum for WASHBURN.

52. On October 19, 2017, after HEARD broke the news regarding ANNIS,
PLAINTIFF returned to his desk, and had received an email from Brian Sugioka, who
inspired him to continue prosecution because, “it certainly appears [PLAINTIFF] ha[s]
an interest in criminal prosecution and [he] would encourage [PLAINTIFF] to continue to
pursue that interest.”

53. On October 22, 2017, PLAINTIFF submitted to WASHBURN the
completed memorandum she previously assigned to him, but she never took notice he
submitted it earlier than expected.

54. On October 24, 2017, PLAINTIFF went to WASHBURN’s office to return
the book of traffic rules he borrowed, and WASHBURN informed him she did not have
an opportunity to review the 8-page memorandum he wrote.

55. Later, on October 24, 2017, PLAINTIFF went to DUBOIS and HEARDs’
office in order to request that she order HALO camera footage for a case where a police
officer hit a young man with his patrol vehicle while leaving the police station, causing
serious bodily injury, and DUBOIS, with HEARD present, told PLAINTIFF if he does not
give police great deference, then he just is not right for their office.

56. The morning of October 26, 2017, PLAINTIFF arrived to work to notice
two (2) unprofessional, hurtful comments HEARD wrote on Tuesday’s docket for the
following week, while there were no other comments, neither positive nor negative.

57. Moments later, HEARD called PLAINTIFF into Ashley Morgan’s office,

and Ashley Morgan was disappointed that PLAINTIFF did not take on additional work
Case 1:19-cv-02304-GPG Document1 Filed 08/13/19 USDC Colorado Page 10 of 25

: ‘given all of the adversity he faced, while HEARD fired PLAINTIFF, citing seven (7)

separate issues with the following Tuesday’s docket which was a blatant lie.

58. In addition, HEARD said he could not believe how slow PLAINTIFF was
because HEARD can do an entire docket day in 1 hour, so PLAINTIFF was no longer
necessary because PLAINTIFF was “just not right for his office.”

59. PLAINTIFF asked if HEARD and Ashley Morgan intended to recommend
a failing grade for him, and HEARD and Ashley Morgan agreed they saw no reason to
take things any further.

60. In the afternoon, October, 26, 2017, FREEMAN emailed PLAINTIFF,
saying she does not “anticipate them ‘firing you’ as they know the parameters of the
externship and they were pleased to provide some writing assignments after the
magistrate situation” even though there were not any writing projects assigned to
PLAINTIFF after the 13" of October.

61. On October 29, 2017, FREEMAN encouraged PLAINTIFF to reach out to
Colorado Springs District Attorneys or a city attorney’s office.

62. Upon information and belief, WASHBURN and/or HEARD mailed/emailed
a letter to all district attorneys in the area, surrounding Denver, in order to deter
PLAINTIFF from achieving a similar position in a different county.

63. On information and belief, FREEMAN reached out to MOFFAT, her
supervisor, explaining the occurrences at DDA, and MOFFAT, with discriminatory intent,
insisted she document all of their complaints in hope of hurting PLAINTIFF.

64. On November,15, 2017, FREEMAN emailed HEARD, inducing him to

send his documentation “maybe in the eval if nothing else.”

10
Case 1:19-cv-02304-GPG Document1 Filed 08/13/19 USDC Colorado Page 11 of 25

65. - On November 30, 2017, PLAINTIFF emailed FREEMAN requesting a
special accommodation in the form of a deadline extension due to a death in the family
of a perspective supervising attorney in Colorado Springs, but the inquiry went
unanswered.

66. On December 2, 2017, with the intent to adversely affect PLAINTIFF’s
professional reputation, HEARD submitted a final review for PLAINTIFF recommending
a failing grade based on four (4) major, material lies amongst an overall
misrepresentation of PLAINTIFF’s performance.

67. On December 18, 2017, PLAINTIFF met with MOFFAT, and MOFFAT told
him there was “nothing she can do” for PLAINTIFF’s costs of the externship credit even
though she worked with the Chancellor’s office for anther student, Karla Soto, in order
to cover her costs for a Property class when she claimed discrimination.

68. On December 21, 2017, PLAINTIFF emailed FREEMAN and Diane
Steele, attempting to persuade them not to fail him, rather to accommodate him, despite
HEARD’s recommendation.

69. On December 22, 2017, FREEMAN emailed PLAINTIFF asking him to
complete two unfinished assignments “in order to put [himself] in the best position to
pass” even though she knew she was going to fail PLAINTIFF on November 15, 2017.

70. On information and belief, FREEMAN sent the assignments to MOFFAT
because MOFFAT wanted the assignments in order to adversely affect PLAINTIFF’s
position to pass on appeal.

71. In December, 2017, MOFFAT and FREEMAN believed that failing

PLAINTIFF would affect his GPA and affirmed this information with the Registrar, who

11
Case 1:19-cv-02304-GPG Document1 Filed 08/13/19 USDC Colorado Page 12 of 25

refuséd to consider a “not pass,” adding it detrimentally to his transcript, even though
the externship handbook directly opposed this affirmation.

72. On January 6, 2017, FREEMAN imposed PLAINTIFF’s “failing grade,”
saying she was “unable to pass” PLAINTIFF in order to maintain a positive relationship
with the district attorneys, hoping to place other traditional students with their office.

73. In addition, FREEMAN emailed PLAINTIFF, saying “I don’t think it makes
sense to go through the various people’s points” even though FREEMAN had duties to
PLAINTIFF as her subordinate student in the learning process.

74. On January 7, 2017, PLAINTIFF fell ill, suffering pain in his right leg.

75. On or about mid-January, PLAINTIFF suffered a double pulmonary
embolism, and was hospitalized for his inability to breathe properly.

76. Upon information and belief, FREEMAN’s sole professional responsibility
is to monitor students, grading them for their experience out in the field, but MOFFAT,
with discriminatory intent, imposed pressure at DU to internally control her ability to
perform professionally.

77. PLAINTIFF appealed the cost of his externship (6 credits) with DU’s
Chancellor's Office, but MOFFAT influenced their decision to reject his appeal without
consideration.

78. PLAINTIFF appealed his failing grade within the law school administration,
and RUSSELL, the chairperson of the Examinations, Standing, and Readmission
Committee, took an extravagant amount of time to offer a decision because the

consensus of the committee was not unanimous.

12
Case 1:19-cv-02304-GPG Document1 Filed 08/13/19 USDC Colorado Page 13 of 25

79. - Upon information and belief, on or about May 11, 2018, MOFFAT
orchestrated with RUSSELL to ask PLAINTIFF nine (9) questions that were intended to
harm PLAINTIFF, guised by directly affecting his position to pass.

80. On May 18, 2018, RUSSELL upheld FREEMAN’s failing grade because
he gives great deference to FREEMAN who told him that PLAINTIFF would get
everybody into trouble if RUSSELL stepped in and passed him.

81. On information and belief, MOFFAT directed FREEMAN and RUSSELLs’
discriminatory misconduct in order to sabotage PLAINTIFF’s ability to seek justice.

82. PLAINTIFF was delayed graduating a full year past his original goal and
earned his diploma in December 2018 after registering for eight (8) credit hours to
replace the six (6) credits he originally bargained for in exchange for his time working at
DDA.

83. In or about June, 2018, PLAINTIFF attempted to leave Colorado and
move to Oregon to complete his education in an internship in Multnomah County
because FREEMAN said she could not honor another externship with PLAINTIFF out-
of-state, even though she has had numerous students doing externships out-of-state.

84. On information and belief, the hiring district attorney in Multnomah County
contacted DDA for a reference and was met with defamation contrived to deter her from
working with PLAINTIFF.

85. On information and belief, in or about March 2019, after making contact
with Multnomah County, WASHBURN and/or HEARD blacklisted PLAINTIFF, alerting
others of HEARD’s fabrications on his government background check, which prompted

Bernalillo County to contact DDA when PLAINTIFF interviewed in New Mexico.

13
Case 1:19-cv-02304-GPG Document1 Filed 08/13/19 USDC Colorado Page 14 of 25

86. - ‘PLAINTIFF was not offered a professional position in Bernalillo County.
CLAIMS FOR RELIEF

First Cause of Action
(ADA - Disability Discrimination and Hostile Work Environment)
Against DDA, DCJ, DU, and DOES 1-10
87. PLAINTIFF incorporates all allegations in all the preceding paragraphs as

being as though fully set forth herein.

88. PLAINTIFF had various limitations and impairment due to the stroke
PLAINTIFF suffered on December 31, 2016.

89. PLAINTIFF established a record of impairment through reporting to his
superiors, fellow law students and co-workers at DU and DDA, and as such, PLAINTIFF
is protected by the Americans with Disabilities Act as a qualified individual with a
disability as defined in 42 U.S.C. §§ 12111 & 12131.

90. On information and belief, DU, DDA, and DCJ are all public entities as
defined in 42 U.S.C. § 12131, which prohibits discrimination by any “public entity,”
including state and local government, as defined in Section 201.

91. Pursuant to 42 U.S.C. § 12132, section 202 of Title I], no qualified
individual with a disability shall, by reason of such disability, be excluded from
participation in or be denied the benefits of the services, programs or activities of a
public entity, or be subjected to discrimination by any such entity.

92. DU, DCJ, and DDA have all failed their responsibilities under Title II to
provide its services, programs, and activities in a full and equal manner to disabled

persons as described hereinabove, including failing to ensure educational services are

14
Case 1:19-cv-02304-GPG Document1 Filed 08/13/19 USDC Colorado Page 15 of 25

“= provided on an equal basis to students with disabilities and free of hostility toward their
disability.

93. DU, DCJ, and DDA have ail further failed their responsibilities under Title
Il to provide its services, programs and activities in a full and equal manner to disabled
persons as described hereinabove by subjecting PLAINTIFF to a hostile educational
experience while working as an extern.

94. As a result of DU, DCJ, and DDAs’ failure to comply with its duty under
Title ll, PLAINTIFF has suffered special and general damages according to proof.

Second Cause of Action
(ADA — Retaliation)
Against DDA, DCJ, DU, and DOES 11-20
95. PLAINTIFF incorporates all allegations in all the preceding paragraphs as

being as though fully set forth herein.

96. No private or public entity shall discriminate against any individual
because that individual has opposed any act or practice made unlawful or because that
individual made a charge, testified, assisted, or participated in any manner in an
investigation, proceeding, or hearing under the Act.

97. DCJ employee, ANNIS, barred PLAINTIFF from a courtroom after he
asked her a reasonable question, which sent her into an immediate tantrum.

98. DDA defamed PLAINTIFF to Multnomah County because he filed a notice
of this litigation, tolling the statute of limitations, with the Attorney General’s Office.

99. DU employed MOFFAT, who acted vengefully toward PLAINTIFF because
he aided Lucy Marsh in overcoming an obstacle, falsely manufactured by MOFFAT,

indented to adversely affect Ms. Marsh’s lawsuit against DU for equality.

15
Case 1:19-cv-02304-GPG Document1 Filed 08/13/19 USDC Colorado Page 16 of 25

4 Ae

100. - Asaresult of DU, DCJ, and DDAs’ failure to comply with its'duty under
Title Il, PLAINTIFF has suffered special and general damages according to proof.

Third Cause of Action
(ADA -— Failure to Provide a Reasonable Accommodation)
Against DDA, DCJ, DU, and DOES 21-30

101. PLAINTIFF incorporates ali allegations in all the preceding paragraphs as
being as though fully set forth herein.

102. 42 U.S.C. § 12112(b) provides that discrimination includes “not making
reasonable accommodations to the known physical or mental limitations of an otherwise
qualified individual with a disability who is an applicant or an employee, unless such
covered entity can demonstrate that the accommodation would impose an undue
hardship on the business of such covered entity.” 42 U.S.C. § 12112(b)(5)(A).

103. To determine the appropriate reasonable accommodation it may be
necessary for the employer to initiate an informal, interactive process with the employee
in need of an accommodation. 29 C.F.R. § 1630.2(0)(3).

104. PLAINTIFF was disabled during the employment and learning experience
with DU, DCJ, and DDA in that he had physical and mental impairments limiting at least
two (2) major life activities.

105. Plaintiff requested accommodations from DU and DDA which pertained to
and informed his experience at DCJ.

106. DU, DDA, and DCU failed to engage in the interactive process with
PLAINTIFF and failed to provide the necessary accommodations for PLAINTIFF’s

disability.

16
Case 1:19-cv-02304-GPG Document1 Filed 08/13/19 USDC Colorado Page 17 of 25

107. Instead PLAINTIFF was barred from a DCJ couriioain fired from DDA
and failed by DU — all without any explanation. |

108. As a result of DU, DCJ, and DDAs’ failure to comply with their duty to

provide reasonable accommodations under Title Il, PLAINTIFF has suffered special

and general damages according to proof.

Fourth Cause of Action
(Violation of Section 504 of the Rehabilitation Act of 1973)
Against DDA, DCJ, DU, and DOES 31-40

109. PLAINTIFF incorporates all allegations in all the preceding paragraphs as
being as though fully set forth herein.

110. PLAINTIFF is informed and believes, and on that basis alleges, that DU,
DCJ, and DDA are and at all relevant times were all recipients of federal funds, and part
of those funds were used in the operations, construction and/or maintenance of the
specific public facilities and programs described herein and the activities that take place
therein.

111. By their actions or inactions in denying equal access to educational
services and by subjecting PLAINTIFF to a hostile work environment, DU, DCJ, and
DDA violated PLAINTIFF’s rights under section 504 of the Rehabilitation Act of 1973
and the regulations promulgated thereunder.

112. As a result of DU, DCJ, and DDAs’ failure to comply with its duty under
section 504 of the Rehabilitation Act of 1973, PLAINTIFF has suffered special and

general damages according to proof.

17
Case 1:19-cv-02304-GPG "Document 1 Filed 08/13/19 USDC Colorado Page 18 of 25

  

Fifth Cause of Action 7
Breach of Contract
- Against WASHBURN, FREEMAN, MOFFAT, RUSSELL, and DOES 41-50

113. PLAINTIFF incorporates all allegations in all the preceding paragraphs as
being as though fully set forth herein.

114. A third party who is not a party to an agreement may enforce one or more
of the obligations created by said agreement if that third party is intended by the parties
to be a direct beneficiary.

115. WASHBURN signed a click-wrap contract when she registered to become
a supervising attorney in order to do business with DU’s externship office, agreeing not
to discriminate against any student, which reflects the employment contract FREEMAN,
MOFFAT and RUSSELL signed, with assent, at the time they were hired at DU.

116. WASHBURN, FREEMAN, MOFFAT, and RUSSELL all breached this
contract when they held PLAINTIFF back from his educational and professional
activities and services, treating him unequal to similarly situated students to his
detriment.

117. As a result of WASHBURN, FREEMAN, MOFFAT, and RUSSELLs’
breach of contract, where PLAINTIFF was the intended third-party beneficiary,
PLAINTIFF has suffered compensatory and exemplary damages according to proof.

Sixth Cause of Action
(Tortious Interference of a Contract)
Against FREEMAN, MOFFAT, HEARD, ANNIS, and DOES 51-60

118. PLAINTIFF incorporates all allegations in all the preceding paragraphs as

being as though fully set forth herein.

18
Case 1:19-cv-02304-GPG Document1 Filed 08/13/19 USDC Colorado Page 19 of 25

—

SS

119. Tortious interference of a contract requires a showing of intentional and
improper interference preventing compliance of an ongoing contract.

120. On information and belief, with intent to discriminate, MOFFAT explicitly
directed FREEMAN to induce HEARD into reminding her of all his challenges with
PLAINTIFF in PLAINTIFF’s final review, and HEARD recommended PLAINTIFF fail
even though he knew the parameters of the externship, submitting the final review
under WASHBURN ’s account.

121. On information and belief, with intent to discriminate, ANNIS prevented the
services PLAINTIFF was entitled, preventing WASHBURN from supplying those
benefits to the disabled.

122. As a result of FREEMAN, MOFFAT, HEARD, and ANNISs’ tortious
interference of WASHBURN’s contract, PLAINTIFF has suffered special and general
damages according to proof.

Seventh Cause of Action
(Conspiracy)
Against RUSSELL, FREEMAN, MOFFAT, and DOES 61-70

123. PLAINTIFF incorporates all allegations in all the preceding paragraphs as
being as though fully set forth herein.

124. In Colorado, civil conspiracy requires 1) two or more persons; 2) an object
to be accomplished; 3) have a meeting of the minds on the course of action; and 4) an
unlawful overt act.

125. MOFFAT, former Assistant Dean of Sturm, imposed her power to
formulate an agreement with FREEMAN and RUSSELL, to uphold PLAINTIFF’s failing

grade, on appeal, in order to prevent PLAINTIFF from seeking justice for wrongdoing, in

19
Case 1:19-cv-02304-GPG Document1 Filed 08/13/19 USDC Colorado Page 20 of 25

furtherance of the adverse actions takGn against him due to discrimination of his
disability.

126. As a result of MOFFAT, FREEMAN and RUSSELLs’ conspiracy,
PLAINTIFF has suffered special and general damages according to proof.

Eighth Cause of Action
(Violation of Due Process Rights)
Against ANNIS

127. PLAINTIFF incorporates all allegations in all the preceding paragraphs as
being as though fully set forth herein.

128. The Supreme Court has stated time and again that reasonable notice of a
charge and an opportunity to be heard in defense before punishment is imposed are
basic in our system of jurisprudence.

129. It does not square with due process to bar a student attorney forever from
practicing before the court.

130. ANNIS violated due process when she abused her discretion, excluding
PLAINTIFF from Courtroom 4C without any explanation or hearing.

131. As a result of ANNIS’s failure to comply with the due process clause of the
Fourteenth Amendment, PLAINTIFF has suffered special and general damages
according to proof.

Ninth Cause of Action
(Abuse of Process)
Against HEARD

132. PLAINTIFF incorporates all allegations in all the preceding paragraphs as

being as though fully set forth herein.

20
Case 1:19-cv-02304-GPG Document1 Filed 08/13/19 USDC Colorado Page 21 of 25

- 133. ‘The essence of dbuse of process is the use of a legal proceeding primarily

to accomplish a purpose that the proceeding was not designed to achieve.

134. HEARD had an ulterior purpose when he willfully misused his authority in
a legal proceeding in order to withhold PLAINTIFF from moving forward in the ordinary
course of his educational experience.

135. All other similarly situated interns/externs moved forward in the ordinary
course of their educational experience regardless of their performance.

136. As a result of HEARD’s abuse of process, PLAINTIFF has suffered special
and general damages according to proof.

Tenth Cause of Action
(Professional Defamation of Character)
Against HEARD, DUBIOS, WASHBURN and DOES 71-80

137. PLAINTIFF incorporates all allegations in all the preceding paragraphs as
being as though fully set forth herein.

138. Under common law, the cause of action for defamation exists to protect
against unwarranted verbal or written assaults on a person’s professional character.

139. In detriment to PLAINTIFF’s professional reputation, HEARD did not write
his “challenges” with PLAINTIFF in his final review; instead, he wrote a plethora of false
and defamatory factual assertions — some substantially more material than others.

140. In detriment to PLAINTIFF’s professional reputation, DUBOIS made,
either slanderous or libelous, false factual assertions by telephone and/or electronic
communication to Arapahoe County Court Chief in order to deter him from hiring

PLAINTIFF the following Spring Semester.

21
Case 1:19-cv-02304-GPG Document1 Filed 08/13/19 USDC Colorado Page 22 of 25

141. In detriment to PLAINTIFF’s professional reputation, WASHBURN was
slanderous when she supported HEARD’s assertions, speaking to FREEMAN and
libelous when submitting HEARD’s final review to FREEMAN under her account, taking
full credit.

— 142. As a result of HEARD, DUBOIS, and WASHBURN’s defamation of his
professional character, PLAINTIFF has suffered special and general damages.

Eleventh Cause of Action
(Intentional Infliction of Emotional Distress) |
Against WASHBURN, HEARD, ANNIS, FREEMAN, MOFFAT, and DUBOIS

143. PLAINTIFF incorporates all allegations in all the preceding paragraphs as
being as though fully set forth herein. Serie

144. The conduct of WASHBURN, HEARD, ANNIS, and DUBOIS was extreme
and outrageous. while their unlawful behavior was cloaked by color of law.

145. On information and belief, MOFFAT acted with extreme and outrageous
conduct when she recklessly, explicitly directed FREEMAN to “Fail” PLAINTIFF.

146. FREEMAN administered the final blow of extreme and outrageous
conduct which sent PLAINTIFF to the hospital in approximately one week’s time
because PLAINTIFF’s blood thickened and clotted due to the immense distress.

147. As a cumulative result of WASHBURN, HEARD, DUBOIS, ANNIS,
MOFFAT and FREEMAN’s infliction of emotional distress, with discriminatory purpose,
was the direct and proximate cause of the extreme torment PLAINTIFF suffered, which
resulted in the double pulmonary embolism that nearly took his life in mid-January 2018,

leaving PLAINTIFF on pharmaceutical support for life.

22
Case 1:19-cv-02304-GPG Document1 Filed 08/13/19 USDC Colorado Page 23 of 25

Twelfth Cause of Action
(Blacklisting)
Against HEARD, WASHBURN, and DUBOIS

148. PLAINTIFF incorporates all allegations in all the preceding paragraphs as
being as though fully set forth herein.

149. For any person to blacklist or publish, or cause to be blacklisted or
published, any employee, or laborer, who has been, or would be, discharged from
employment for the purpose of preventing employee from securing similar or other
employment from another is liable and guilty of a misdemeanor.

150. On information and belief, HEARD, WASHBURN and DUBOIS each
blacklisted PLAINTIFF via electronic and/or telephonic communications with district
attorney offices of other counties in order to deter them from working with PLAINTIFF
due to his disability.

151. As a result of HEARD, WASHBURN, and DUBOIS blacklisting him,
PLAINTIFF has suffered special and general damages according to proof.

JURY DEMAND

PLAINTIFF hereby demands this matter be tried by a jury.

PRAYER

WHEREFORE, PLAINTIFF prays for judgment as follows:

1. Awarding PLAINTIFF damages as he has sustained as a result of
violations of the Americans with Disability Act and Rehabilitation Act, including
economic damages for his past and future loss of wages and his noneconomic

damages from the discrimination he endured.

23
Case 1:19-cv-02304-GPG Document1 Filed 08/13/19 USDC Colorado Page 24 of 25

--2°- -  ~ Awarding PLAINTIFF punitive damages against each defendant for all
claims.
3. Awarding PLAINTIFF his reasonable attorney fees, costs, court fees, pre-

judgment and post-judgment interest, and expert witness fees, as allowed by law, and

any other costs and fees allowed by law.

4. Awarding PLAINTIFF with other and further relief as the Court deems just

and proper.

Respectfully submitted this 13" day of August, 2019.

=? pro se

P.O. Box 11566

Minneapolis, MN 55411
Telephone: (310) 467-0468
Email: ethanVdenver @ gmail.com

 

24
* Case 1:19-cv-02304-GPG Document1 Filed 08/13/19 USDC Colorado Page 25 of 25

t

Sen's (Rev. 06/17) ~~ District of Colorado _ CIVIL COVER SHEET

 ~ The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, 1s required for the use of the Clerk of Court for the
~=~purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM ) : . oe .

  
 

 

I. (a) PLAINTIFFS BURP RAR torney's Office, Denver County Judiciary, University
of Denver, Dustin Heard, Christine Washburn, Jessie Dubois,
Ethan West-Helmle Melissa Annis, Thomas Russell, Viva Moffat, Alexi Freeman
(b) County of Residence of First Listed Plaintiff Hennepin County of Residence of First Listed Defendant Denver
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c) Attorneys (Firm Name, Address, and Telephone Number) Attomeys (If Known)
Pro se
II. BASIS OF JURISDICTION (Place an “X” in One Box Only) i. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O01. US. Government 3 Federal Question PIF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State O 1 Q& 1 Incorporated or Principal Place o4 04
of Business In This State
2 US. Government 04 Diversity Citizen of Another State (K2 2 Incorporated and Principal Place os os
Defendant (Indicate Citizenship of Parties in Item II] of Business In Another State
Citizen or Subject of a O03 O 3 Foreign Nation go6 6
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) _ Click here for: Nature of Suit Code Descriptions.
L -~ CONTRACT. x __ TORTS -FORFEITURE/PENALTY. » BANKRUPTCY OTHER SFATUTES __. ]
OC 110 Insurance PERSONAL INJURY PERSONAL INJURY {0 625 Drug Related Seizure © 422 Appeal 28 USC 158 O 375 False Claims Act
O 120 Marine 0 310 Airplane C1 365 Personal Injury - of Property 21 USC 881 |O© 423 Withdrawal O 376 Qui Tam (31 USC
© 130 Miller Act C315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
0 140 Negotiable Instrument Liability 0 367 Health Care/ 1 400 State Reapportionment
C1 150 Recovery of Overpayment | (1 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS.__ G 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights 0 430 Banks and Banking
0 151 Medicare Act O 330 Federal Employers’ Product Liability O 830 Patent 0 450 Commerce
CO 152 Recovery of Defaulted Liability 1 368 Asbestos Personal O 835 Patent - Abbreviated 0 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) C1 345 Marine Product Liability (1 840 Trademark Corrupt Organizations
11 153 Recovery of Overpayment Liability PERSONAL PROPERTY ~_* LABOR” SOCIAL SECURITY (C3. 480 Consumer Credit
of Veteran’s Benefits 1 350 Motor Vehicle 0 370 Other Fraud O 710 Fair Labor Stans OC 861 HIA (1395ff) 0 490 Cable/Sat TV
© 160 Stockholders’ Suits 0 355 Motor Vehicle G 371 Truth in Lending Act CG 862 Black Lung (923) O 8450 Securities/Commodities/
© 190 Other Contract Product Liability OF 380 Other Personal 01 720 Labor/Management 1 863 DIWC/DIWW (405(g)) Exchange
C1 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI 1 890 Other Statutory Actions
O 196 Franchise Injury C1 385 Property Damage O 740 Railway Labor Act O 865 RSI (405(g)) 0 891 Agricultural Acts
1 362 Personal Injury - Product Liability O 751 Family and Medical 7 893 Environmental Matters
Medical Malpractice — Leave Act (0 895 Freedom of Information
I REAL PROPERTY . CIVIL. RIGHTS PRISONER PETITIONS’ | 790 Other Labor Litigation “FEDERAL TAX SUITS *- Act
O 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement 870 Taxes (US. Plaintiff C7 896 Arbitration
0 220 Foreclosure 0 441 Voting (9 463 Alien Detainee Income Security Act or Defendant) 1 899 Administrative Procedure
CF 230 Rent Lease & Ejectment © 442 Employment 510 Motions to Vacate O 871 IRS—Third Party Act/Review or Appeal of
O 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 Agency Decision
© 245 Tort Product Liability Accommodations © 530 General 0 950 Constitutionality of
© 290 All Other Real Property 0 445 Amer. w/Disabilities -] 535 Death Penalty :° IMMIGRATION. «2.5 State Statutes
Employment Other: 0 462 Naturalization Application
(% 446 Amer. w/Disabilities - | 540 Mandamus & Other {1 465 Other Immigration
Other O 550 Civil Rights Actions
0 448 Education 0 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only)
KX 1 Original 172 Removed from O 3. Remanded from 0 4 Reinstatedor (© 5 Transferred from © 6 Multidistrict 1 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes untess diversity):
28 U.S.C. § 1331

 

 

 

 

 

 

VI. CAUSE OF ACTION Brief description of cause: . JAP Docket
Acase of discrimination involving a student who suffered a stroke

VII. REQUESTED IN © CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: {Yes No

VIII. RELATED CASE(S) ;
IF ANY (See insiructions): Ge DOCKET NUMBER

DATE SIGNATURE OF ATTORNEY OF RECORD

08/02/2019
FOR OFFICE USE ONLY

 

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
